 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

      UNITED STATES OF AMERICA

                               -v.-                                                  OPINION AND ORDER

      OSCAR ALPHONSO ROSARIO-                                                             18 Cr. 009 (ER)
      BAUTISTA, a/k/a “ Victor M.
      Pizzarocamacho,”

                                       Defendant.


 Ramos, D.J.:

             Oscar Alphonso Rosario-Bautista, a/k/a “ Victor M. Pizzarocamacho, (“Rosario-Bautista”

 or “Defendant”) has been charged with violating Sections 1326(a) and (b)(2) of Title 8 of the

 United States Code, prohibiting the reentry into the United States of previously removed aliens.

 See Doc. 12 (Information). Rosario-Bautista waived indictment on January 5, 2018. Doc. 13.

 Rosario-Bautista now moves to dismiss the Information against him. Doc. 18. For the following

  reasons, the motion is DENIED.

I.           BACKGROUND

             Rosario-Bautista was born in the Dominican Republic. Doc. 31, ¶ 1. According to his

     counsel’s representations, Rosario-Bautista was either admitted to the United States as a lawful

     permanent resident in 1988, Doc. 32, ¶ 1, or as a nonimmigrant F1 visa holder in 2000, Doc. 31,

     ¶ 1. 1 In 2008, he was convicted of conspiracy to possess with intent to distribute cocaine, and

 distribution of cocaine. Doc. 1, ¶ 2b.

             On October 11, 2011, an Immigration Judge issued an Order of Removal for Rosario-

 Bautista. Doc. 32, ¶ 2. According to Rosario-Bautista, he was not informed “by the Immigration

 Courts, or by any Judge thereof that [he] was prohibited from entering, attempting to enter, or


 1
      The Court assumes that counsel simply made a mistake with respect to one of the dates. In any event, this apparent
     discrepancy is immaterial to the outcome of the instant motion.
   being in the United States for any term of years after his removal.” Id. According to the

   Government, Rosario-Bautista was given this warning by an immigration official, and he

   acknowledged having received the warning by signing a copy of Form I-294 “Warning to Alien

   Ordered Removed or Deported.” See Doc. 33, 2. Rosario-Bautista was removed to the

      Dominican Republic on or about November 17, 2011. Doc. 33, 2. 2

             On December 6, 2016, Rosario-Bautista was found within the United States. Doc. 12, ¶

   5. The Information charged Rosario-Bautista with one count of illegal reentry, and notified him

  that he was alleged to have violated Sections 1326(a) and (b) of Title 8 of the United States

  Code:

                    From at least on or about December 6, 2016, in the Southern District
                    of New York and elsewhere, OSCAR ALPHONSO ROSARIO-
                    BAUTISTA, a/k/a “Victor. M. Pizzarocamacho,” the defendant, being
                    an alien, unlawfully did enter, and was found in, the United States,
                    after having been removed from the United States subsequent to a
                    conviction for the commission of an aggravated felony, without
                    having obtained the express consent of the Attorney General of the
                    United States or his successor, the Secretary for the Department of
                    Homeland Security, to reapply for admission.

   See Doc. 12.

II.          DISCUSSION

             Rosario-Bautista argues that the information against him should be dismissed because it

   “fails to charge him with knowingly, or intentionally reentering the United States.” Doc. 32.

             Rosario-Bautista points to several criminal statutes for which courts have presumed a

   specific intent requirement as to every element of the crime. Id. at 2–3. For example, in United

   States v. Games-Perez, the Tenth Circuit determined that the mens rea requirement for 18 U.S.C.

   § 922(g)(1), the statute prohibiting felons from possessing firearms, is that a defendant must

   know she is in possession of a firearm; the Government need not also prove that a defendant


   2
    The Complaint provides that “[o]n or about November 17, 2001, ROSARIO was removed from the United States.”
  Doc. 1, ¶ 2c. The Court reads this as a typographical error. The parties do not dispute that Rosario-Bautista was
  removed in 2011.

                                                          2
know she had previously been convicted of a felony. 667 F.3d 1136, 1142 (10th Cir. 2012).

Then-Judge Gorsuch concurred in that case and reiterated Supreme Court precedent that courts

should “‘presum[e]’ a mens rea requirement attaches to ‘each of the statutory elements that

criminalize otherwise innocent conduct.’” Id. at 1145 (Gorsuch, J., concurring) (quoting United

States v. X-Citement Video, Inc., 513 U.S. 64, 72 (1994)). In X-Citement Video itself, the

Supreme Court held that 18 U.S.C. § 2252, which prohibits a defendant from knowingly

transporting, shipping, receiving, distributing, or reproducing a visual depiction of a minor

engaging in sexual explicit conduct, contained a scienter requirement as to the minor’s age. X-

Citement Video, 513 U.S. at 78. Rosario-Bautista argues that the concurrence in Games-Perez

and majority opinion in X-Citement Video require the Court to dismiss the Information, because

the Government does not allege that he knowingly re-entered the United States. Doc. 32, 2–3.

       It is true, of course, that the Government must prove “a voluntary act of reentry or

attempted reentry by the defendant that is not expressly sanctioned by the Attorney General.”

United States v. Martus, 138 F.3d 95, 97 (2d Cir. 1998). However, the Second Circuit has

determined that “Section 1326 does not implicate the concerns that led the [Supreme] Court to

engraft a scienter requirement onto other, unrelated statutes” and the Government need not prove

a defendant’s specific intent to violate a removal order. United States v. Torres-Echavarria, 129

F.3d 692, 697 (2d Cir. 1997) (discussing X-Citement Video). In fact, this Circuit has repeatedly

held that “it is unnecessary to show specific intent to prove a violation of [Section] 1326.”

United States v. Acevedo, 229 F.3d 350, 358 (2d Cir. 2000); United States v. Rodriguez, 416 F.3d

123, 128 (2d Cir. 2005); United States v. Champegnie, 925 F.2d 54, 55–56 (2d Cir. 1991).

       Here, the Information notified Rosario-Bautista that he was charged with illegal reentry

under Sections 1326(a) and (b) because he “unlawfully did enter, and was found in, the United

States, after having been removed from the United States subsequent to a conviction for the

commission of an aggravated felony, without having obtained the express consent of the
                                                 3
